Citation Nr: 0011079	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  96-46 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of injuries sustained in a September 1985 motor 
vehicle accident, while in the line of duty and not the 
result of the appellant's willful misconduct.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from November 1978 to 
August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio disallowing the reopening of the 
appellant's claim for service connection for residuals of 
injuries sustained in a car accident on the basis that no new 
and material evidence had been submitted.  The Board entered 
a decision in this case on September 30, 1997.  

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals (hereinafter, "the Court")).  In April 1999, 
the Office of General Counsel for VA, on behalf of the 
Secretary (Appellee), filed a motion to remand and to stay 
proceedings.  In an Order, dated on July 16, 1999, the Court 
granted the Appellee's Motion and vacated the September 1997 
decision by the Board.  The case was remanded to the Board 
for compliance with the directives stipulated in the motion.  

As set forth in the April 1999 Motion, the bases for the 
remand centered around the issue that in the September 1997 
decision, the Board declined to reopen the appellant's claim 
of entitlement to service connection for residuals of 
injuries he sustained in a September 1985 motor vehicle 
accident, on the basis of its determination that no new and 
material evidence had been presented since the last final 
disallowance of the claim.  However, after the Board issued 
its decision in the instant case, the United States Court of 
Appeals for the Federal Circuit, in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), held that the Court erred in adopting 
the "material evidence" test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  155 F.3d at 1363-64.  
According to the Motion, the Board's September 1997 
determination that the appellant had not presented new and 
material evidence in the instant case relied squarely on the 
Colvin test invalidated by the Federal Circuit.  Thus, in 
light of the above and the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously announced in Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board further notes that the issue on appeal has been 
variously characterized. The appellant's representative, in 
an informal brief dated in August 1997, characterized the 
issue as whether new and material evidence has been submitted 
to reopen the claim for service connection for disabilities 
received in an automobile accident.  However, the decision 
from which this appeal ensues confirmed the Board's 
determination that the appellant's injuries sustained in a 
September 1985 motor vehicle accident were incurred in the 
line of duty. As the appellant's notice of disagreement 
specifically indicated dissatisfaction with the RO's denial 
of disability compensation for his service-connected spinal 
cord injury, which was based on a finding of willful 
misconduct, and the appellant desires reconsideration of the 
misconduct finding solely for purposes of receiving 
disability compensation, the Board believes that the issue on 
appeal is most appropriately identified as noted on the first 
page of this decision.


FINDINGS OF FACT

1.  In an April 1993 decision, the Board denied the claim of 
whether the appellant's injuries sustained in a September 6, 
1985 motor vehicle accident were incurred in the line of 
duty.  At that time, the Board concluded that the appellant's 
intoxication due to alcohol was the proximate cause of the 
motor vehicle accident and that the injuries sustained by him 
in the motor vehicle accident on September 6, 1985, were the 
result of his own willful misconduct.  

2.  Evidence added to the record since the Board's April 1993 
decision includes a correspondence from the appellant's 
mother, dated in April 1993, a statement from Trooper A.S., 
dated in July 1994, private medical records from the Trigg 
County Hospital, dated in September 1985, and a private 
medical record from the Vanderbilt University Medical Center, 
dated in September 1985.

3.  The evidence received since the April 1993 Board decision 
does not bear directly and substantially upon the subject 
matter now under consideration (i.e., whether the appellant's 
injuries sustained in the September 1985 motor vehicle 
accident were incurred in the line of duty and not the result 
of his willful misconduct, and more specifically, whether the 
appellant was intoxicated at the time of his accident) and, 
when considered alone or together with all of the evidence, 
both old and new, has no significant effect upon the facts 
previously considered.  


CONCLUSIONS OF LAW

1.  The April 1993 Board decision denying the claim for 
whether the appellant's injuries sustained in a September 6, 
1985 motor vehicle accident were incurred in in the line of 
duty, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 1999).  

2.  The evidence received since the April 1993 Board decision 
is not new and material, and the claim for this benefit is 
not reopened.  38 U.S.C.A. § 3.156a (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In an April 1993 decision, the Board denied the claim of 
whether the appellant's injuries sustained in a September 6, 
1985 motor vehicle accident were incurred in the line of 
duty.  At that time, the Board stated that the appellant's 
blood-alcohol content, taken approximately six hours after 
the September 6, 1985 motor vehicle accident, was .216 mg/dl.  
The blood alcohol level of legal intoxication for the state 
in which the appellant was injured was .10 percent.  Thus, 
the Board concluded that the appellant's intoxication due to 
alcohol was the proximate cause of the motor vehicle accident 
and that the injuries sustained by the appellant in the motor 
vehicle accident on September 6, 1985, were the result of his 
own willful misconduct.  

The evidence of record prior to the Board's April 1993 
decision consisted of the appellant's service medical 
records, a correspondence from the appellant's mother, Mrs. 
S.R., dated in May 1988, and a medical statement from C.W.H., 
M.D., Medical Advisor of the Board, dated in June 1992.  

The appellant's service medical records include a Police 
Accident Traffic Report.  The Report shows that on September 
6, 1985, the appellant was involved in an automobile accident 
on Kentucky Route 139 near Cadiz, Kentucky.  A diagram of the 
accident scene showed that the appellant's car dropped off of 
the east shoulder of Route 139.  The appellant then lost 
control of his vehicle and crossed Route 139, hitting a tree 
on the west side.  The investigating officer noted that the 
primary cause of the accident was driver inattention.  He 
also indicated that there were no apparent vehicular or 
environmental contributing factors.  According to the 
records, after the accident, the appellant was taken to the 
Trigg County Hospital and subsequently, he was transferred to 
the Vanderbilt University Medical Center.  According to the 
Vanderbilt records, on September 6, 1985 at 9:39 p.m., a 
blood alcohol test was administered.  The test revealed a 
blood alcohol concentration of .216 percent by weight.  The 
Vanderbilt records reflect that the appellant underwent a 
tracheostomy and percutaneous gastrostomy placement, and upon 
his discharge, he was diagnosed with a C2 fracture with 
spinal cord injury.  

According to the appellant's service medical records, after 
the appellant's accident, a line-of-duty investigation was 
conducted.  In this regard, a statement, dated in August 
1986, shows that the appellant had enrolled in the Alcohol 
and Drug Abuse Prevention and Control Program (ADAPCP) on 
July 9, 1984.  At that time, the appellant had recently 
received a Driving While Intoxicated (DWI) citation and had 
spent four days in jail.  According to the statement, 
following the appellant's July 1984 enrollment, he was 
treated on an outpatient basis in group and couples 
counseling until a bed became available in August 1984.  The 
appellant then actively participated in a treatment program 
at Fort Gordon, and after successful completion of the 
residential phase of treatment, he and his wife were enrolled 
in a couples' group at the Fort Campbell ADAPCP.  From 
December 1984 until the appellant's release in August 1985, 
the appellant experienced occasional episodes of drinking, 
followed by significant periods of abstinence.  According to 
the statement, at the time of the appellant's release, he was 
drinking episodically when depressed.  

A statement from the appellant's wife, Mrs. R.R., dated in 
December 1986, shows that at that time, Mrs. R. stated that 
on the day of the accident, she and the appellant had had an 
argument over his upcoming Korean tour of duty.  Mrs. R. 
indicated that she was against his leaving because he had 
just completed a Drug and Alcohol Program, and she knew that 
he became depressed when he was separated from his family.  
She noted that she was worried that he would start drinking 
again if he was alone and away from her and their children.  
According to Mrs. R., the appellant stated that he had to go 
to Korea and that there was very little chance of getting his 
orders changed.  Mrs. R. noted that at approximately 3:30 
p.m., the appellant left in an "extremely upset mood."  
Mrs. R. indicated that the appellant had stated that he 
needed to get out by himself and calm down, and that a nice 
long drive would help.  According to Mrs. R., as far as she 
knew, the appellant was not drinking any alcoholic drinks the 
day of the accident.  

The appellant's service medical records include a statement 
from A.G., M.D., of the VA Medical Center (VAMC) in 
Cleveland, dated in April 1986.  At that time, Dr. G. 
indicated that the appellant was currently on the Spinal Cord 
Injury Service at the Cleveland VAMC.  Dr. G. stated that the 
appellant was a C-2 level quadriplegic who was ventilator 
dependent and on gastrostomy tube feeding.  According to Dr. 
G., the appellant was totally and permanently disabled.  In 
regards to the appellant's automobile accident, Dr. G. noted 
that records did not indicate evidence of alcohol or drugs at 
the time of the injury.  Dr. G. revealed that the appellant 
was unable to make a statement himself because of his 
ventilator dependence.  The records also include a Report of 
Investigation, dated in August 1986.  The Report shows that 
at that time, the Department of the Army determined that the 
appellant was driving while intoxicated on the day of his 
motor vehicle accident, and as such, his injuries, sustained 
in the September 1985 accident were not in the line of duty 
and were the result of willful misconduct on his part.  

In an administrative decision, dated in March 1988, the RO 
determined that the appellant's injury of September 6, 1985, 
was not in the line of duty and was the result of willful 
misconduct on his part.  The appellant subsequently filed a 
timely appeal.  

In a correspondence from the appellant's mother, Mrs. S.R., 
to the President of the United States, dated in May 1988, 
Mrs. R. stated that in 1985, the appellant was involved in an 
automobile accident while he was on active duty.  Mrs. R. 
indicated that at present, he was paralyzed from the neck 
down and could not breathe on his own.  Mrs. R. noted that 
the Army and the VA had denied the appellant his disability 
pension on the basis that he was drinking at the time of the 
accident.  According to Mrs. R., the appellant had not had a 
drinking problem prior to his entrance into the military.  
Mrs. R. revealed that the appellant started drinking when he 
went overseas, and that following his arrival back in the 
United States, he sought treatment to "get himself 
straightened out."  She stated that after the appellant's 
successful treatment, he would only drink when he was 
severely depressed.  Mrs. R. noted that prior to the 
appellant's accident, he was depressed because he was being 
sent to Korea without his wife and children.  According to 
Mrs. R., the appellant did not remember anything about the 
day of the accident.  Mrs. R. indicated that he was very 
upset, so it was "possible" that he was drinking.  Mrs. R. 
reported that in her opinion, the Army was "responsible" 
due to the facts above.  

In the appellant's substantive appeal, which was completed by 
his mother, Mrs. R., Mrs. R. stated that according to the 
police report, someone was right behind the appellant at the 
time of the accident and that the appellant was not speeding 
or swaying on the road.  Mrs. R. indicated that the appellant 
"just all of a sudden" went off the road which, in her 
opinion, indicated that something went wrong.  Mrs. R. noted 
that according to the appellant, he believed that he was 
stooping down to change a tape in his car at the time of the 
accident.  

In a February 1990 decision, the Board denied the appellant's 
claim of whether the disabilities residual to injury 
sustained in a September 6, 1985 automobile accident were 
incurred in the line of duty.  At that time, the Board 
concluded that the September 1985 automobile accident was due 
to the appellant's willfully and intentionally drinking 
alcohol to excess and, thereafter, driving an automobile 
while intoxicated.  Thus, it was the Board's determination 
that the injuries sustained by the appellant from an 
automobile accident on September 6, 1985, resulted from his 
own willful misconduct and were not incurred in the line of 
duty.  

In July 1990, the appellant filed a Motion for 
Reconsideration of the Board's February 1990 decision, which 
held that the injuries incurred by the appellant on September 
6, 1985 were due to his willful misconduct.  In April 1992, 
the Deputy vice Chairman of the Board, by direction of the 
Chairman, ordered reconsideration of the February 1990 
decision of the Board by an expanded panel, as provided by 38 
U.S.C.A. 7103 (b).

A medical statement from C.W.H., M.D., Medical Advisor of the 
Board, dated in June 1992, shows that at that time, Dr. H. 
stated that the Board had requested that he provide an 
opinion concerning the appellant's blood-alcohol level, 
recorded as .216 mg/dl on September 6, 1985 at 9:39 p.m. at 
Vanderbilt Hospital, and any effects that medication 
administered might have had on the blood-alcohol measurement 
report.  Dr. H. indicated that medications recorded on the 
Vanderbilt discharge summary were Neosynephrine drip and 
Solu-Medrol, with cimetidine coverage.  Dr. H. noted that 
Neosynephrine drip solution was in sterile water with benzyl 
alcohol as preservative.  According to Dr. H., Solu-Medrol 
was a water soluble solution with 8.8 milligrams benzyl 
alcohol as a preservative, and cimetidine for intravenous use 
was in 0.9 percent sodium chloride solution, without 
preservative.  

In Dr. H.'s July 1992 statement, Dr. H. reported that the 
appellant's accident occurred at 15:47 on September 6, 1985.  
The appellant was then admitted to the Vanderbilt Hospital, 
and a blood alcohol was drawn at 21:39, September 6, 1985, 
and reported as .216 mg/dl.  According to Dr. H., the blood 
sample drawn at the Vanderbilt Hospital was obtained some six 
hours following the accident at an unknown time in relation 
to the intravenous (I.V.) medication.  Dr. H. stated that 
there was no ethyl alcohol in any of the I.V. medications, 
and a very small amount of benzyl alcohol as a preservative 
was in the neosynephrine and the Solu-Medrol.  It was Dr. 
H.'s opinion that assuming a liberal estimate of three vials 
of Solu-Medrol, which would have contained 8.8 milligrams 
times three or 26.4 milligrams of benzyl alcohol, and 
applying the estimated body volume of 42,000 milliliters, 
that would have resulted in an insignificant blood-alcohol 
concentration of 0.06 milligrams per dl, in addition to the 
.216 milligrams per dl reported.  In addition, Dr. H. 
indicated that when the Neosynephrine was administered as an 
I.V. drip, it was diluted and resulted in an insignificant 
blood-alcohol concentration.  Thus, Dr. H. concluded that the 
I.V. medication administered to the appellant did not 
significantly or materially influence the blood-alcohol 
determination of value.  

As previously stated, in an April 1993 decision, the Board 
denied the claim of whether the appellant's injuries 
sustained in a September 6, 1985 motor vehicle accident were 
incurred in the line of duty.  The Board notes that the April 
1993 decision by the Reconsideration Panel replaced the Board 
decision of February 1990 and was the final decision of the 
Board.

Evidence submitted subsequent to the Board's April 1993 
decision includes a correspondence from the appellant's 
mother, dated in April 1993, a statement from Trooper A.S., 
dated in July 1994, private medical records from the Trigg 
County Hospital, dated in September 1985, and a private 
medical record from the Vanderbilt University Medical Center, 
dated in September 1985.  

A correspondence from the appellant's mother, Mrs. R., to the 
VA, dated in April 1993, shows that at that time, Mrs. R. 
stated that the appellant's medical benefits had been 
previously denied on the basis that he was intoxicated at the 
time of his accident.  Mrs. R. indicated that she and the 
appellant's representative believed that the VA had no basis 
for the above determination.  According to Mrs. R., at the 
time of the accident, the appellant was changing a tape in 
his car.  

A statement from Trooper A.S., dated in July 1994, shows that 
at that time, Trooper S. indicated that with reference to the 
accident involving the appellant, there was no evidence of 
alcohol at the scene of the accident.  Trooper S. further 
stated that he never came in contact with the appellant.  

Private medical records from the Trigg County Hospital 
include an Ambulance Report.  The Report shows that on 
September 6, 1985 at 15:35, a call was received regarding the 
appellant's accident.  According to the Report, the ambulance 
arrived at the scene at 15:47 and medical attention was 
given.  The records further reflect that the appellant was 
brought to the Trigg County Hospital, with an obvious head 
injury.  Upon his discharge, he was diagnosed with the 
following: (1) fracture dislocation at C2, (2) skull 
fracture, (3) possible fracture of left zygoma, (4) multiple 
lacerations, and (5) fracture of the right medial malleolus.  
According to the record, the appellant was subsequently 
transferred to the Vanderbilt University Medical Center. 

In September 1995, the RO received a private medical record 
from the Vanderbilt University Medical Center, dated on 
September 7, 1985.  The record shows that at that time, the 
appellant's residual injuries from his automobile accident 
were evaluated.  


II.  Analysis

As previously stated, in an April 1993 decision, the Board 
denied the claim of whether the appellant's injuries 
sustained in a September 6, 1985 motor vehicle accident were 
incurred in the line of duty.  At that time, the Board 
concluded that the appellant's intoxication due to alcohol 
was the proximate cause of the motor vehicle accident and 
that the injuries sustained by the appellant in the motor 
vehicle accident on September 6, 1985, were the result of his 
own willful misconduct.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the April 1993 Board decision is final.  Id.  

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999).  
Except as provided by 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based on the same factual basis 
shall be considered.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).  When a claimant seeks to reopen a claim after 
an appellate decision and submits evidence in support of that 
claim, a determination must be made as to whether this 
evidence is new and material and, if it is, whether it 
provides a new factual basis for allowing the claim.  38 
C.F.R. § 20.1105 (1999); see also 38 U.S.C. §§ 5108, 7104. 
Therefore, once a BVA decision becomes final under section 
7104(b), "the Board does not have the jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such claim, it must so find."   Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

Under the laws administered by the VA, an injury or disease 
incurred or aggravated during a period of active duty 
generally is regarded to be in the line of duty unless such 
injury or disease results from the veteran's own willful 
misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m), (n).  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct. 38 
C.F.R. § 3.301(c)(2).

In the instant case, the appellant contends, in essence, that 
he was not intoxicated at the time of his automobile accident 
on September 6, 1985.  He maintains that at the time of the 
accident, he was trying to change a tape.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that he was 
not intoxicated at the time of the accident is not competent 
evidence.  In any event, his contentions that he was not 
intoxicated at the time of his accident is cumulative of his 
previous contentions at the time of his prior claim.  

The appellant has submitted a lay statement from his mother, 
Mrs. R.  The lay statement is new in that it was not of 
record at the time of the Board's April 1993 denial.  
However, the lay statement is not material because it is not 
probative of the issue at hand.  As previously stated, since 
Mrs. R. does not possess medical expertise, she is not 
competent to offer an opinion on matters that require 
specialized medical knowledge.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of entitlement to service connection 
for residuals of injuries sustained in a September 1985 motor 
vehicle accident, while in the line of duty and not the 
result of the appellant's willful misconduct, the statement 
from Trooper A.S., dated in July 1994, private medical 
records from the Trigg County Hospital, dated in September 
1985, and private medical record from the Vanderbilt 
University Medical Center, dated in September 1985, are all 
"new" in that they were not of record at the time of the 
Board's denial in April 1993.  However, while the above 
evidence is "new," it is not so significant that it 
addresses the specific matter under consideration, which is 
whether the appellant's injuries sustained in the September 
1985 motor vehicle accident were incurred in the line of duty 
and not the result of his willful misconduct, and more 
specifically, whether the appellant was intoxicated at the 
time of his accident.  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  Thus, upon a review of the 
"new" evidence, the Board notes that while the private 
medical records from the Trigg County Hospital, dated in 
September 1985, and private medical record from the 
Vanderbilt University Medical Center, dated in September 
1985, show treatment for the appellant after his accident, 
the evidence does not address the question as to whether or 
not the appellant was intoxicated at the time of the 
accident.  In addition, the Board recognizes that in the July 
1994 statement from Trooper S., Trooper S. indicated that 
with reference to the accident involving the appellant, there 
was no evidence of alcohol at the scene of the accident.  
However, the Board observes that Trooper S. further stated 
that he never came in contact with the appellant.  Thus, it 
is the Board's determination that while the statement from 
Trooper S. addresses the question of whether there was any 
evidence of alcohol at the scene of the accident, the 
statement does not address the question of whether or not the 
appellant was intoxicated at the time of the accident.  The 
Board concludes that Trooper S. was unable to comment as to 
whether or not the appellant was intoxicated because he did 
not come into contact with the appellant following the 
accident.  Therefore, in light of the above, because the 
"new" evidence is not so significant that it addresses the 
specific matter under consideration, which is whether the 
appellant's injuries sustained in the September 1985 motor 
vehicle accident were incurred in the line of duty and not 
the result of his willful misconduct, and more specifically, 
whether the appellant was intoxicated at the time of his 
accident, it is not material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen his claim for service connection for residuals of 
injuries sustained in a September 1985 motor vehicle 
accident, while in the line of duty and not the result of his 
willful misconduct.  Id.  He has presented no new, 
significant evidence showing that he was not intoxicated at 
the time of his accident.  Therefore, because the additional 
evidence is not new and material, his claim must be denied.  



ORDER

New and material having not been submitted, service 
connection for residuals of injuries sustained in a September 
1985 motor vehicle accident, while in the line of duty and 
not the result of the appellant's willful misconduct, is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


